Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 10, 2019

                                     No. 04-18-00752-CV

                           Marcus F. KASPAR and Deborah Kaspar,
                                        Appellants

                                               v.

                                    MS SERVICES, LLC,
                                         Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        This appeal was submitted on briefs on June 5, 2019. On July 24, 2019, we granted the
parties’ joint motion to abate the appeal for the purpose of settlement. On August 21, 2019, we
granted a first motion to extend the time to reach a settlement until September 3, 2019. On the
extended due date, Appellants notified this court that Appellants have signed a settlement
agreement and they request an extension of time to file a motion to dismiss until September 10,
2019.
       Appellants’ motion to extend the abatement period is GRANTED. We ORDER
Appellant to file in this court not later than September 10, 2019, a motion to dismiss the appeal
or a motion to reinstate the appeal.
       All other appellate deadlines remain SUSPENDED pending further order of this court.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court